Proceeding pursuant to CPLR article 78 to review a determination of the respondent which, after a hearing, found the petitioner guilty of one count of violating departmental rules and regulations and *711imposed a fine of $100. Petition granted, determination annulled, on the law, without costs or disbursements, and charge dismissed. The determination is not supported by substantial evidence appearing on the record as a whole. Petitioner merely followed the lawful order of his superior officer and, in so doing, made an honest and understandable mistake. In fact, if any one reason were to be ascribed for the resulting error it would have to be the language of the direction given to the petitioner, i.e., to “call Mobile”, taken in conjunction with the manner in which the telephone numbers for radio repair were listed on the telephone sheet maintained at the department’s switchboard. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.